11‐3614‐cr 
      United States v. Francis 
       
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 28th day of March, two thousand 
      fourteen. 
                                        
      PRESENT:  RALPH K. WINTER, 
                   RICHARD C. WESLEY,  
                   SUSAN L. CARNEY, 
                                Circuit Judges, 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                Appellee, 
       
                   ‐v.‐                                  No. 11‐3614‐cr 
       
      KENNETH FRANCIS, 
       
                                Defendant‐Appellant, 
       



                                                 1
JHAMEL SEAN FRANCIS, CLAUDIA FRANCIS, EBONY DENNIS, DOMINIK 
RAWLE, LENNIE A. NURSE, 
 
                         Defendants. 
______________________  
 
FOR APPELLANT:           MICHAEL C. BARROWS, Law Offices of Michael C. 
                         Barrows, New York, NY. 
 
FOR APPELLEE:            EUN YOUNG CHOI (Sarah E. McCallum, on the brief), 
                         for Preet Bharara, United States Attorney for the 
                         Southern District of New York, New York, NY.   
 
      Appeal from the United States District Court for the Southern District of 
New York (Holwell, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      In this portion of a tandem appeal, Kenneth Francis appeals from an 

amended judgment of conviction entered in the United States District Court for 

the Southern District of New York (Holwell, J.) on September 6, 2011.  For the 

following reasons, we affirm. 

      On December 15, 2008, Francis plead guilty to one count of access device 

fraud in violation of 18 U.S.C. § 1029(a)(5) and one count of conspiracy to commit 

access device fraud in violation of 18 U.S.C. § 1029(b)(2).  Francis’s conviction on 

these counts, which constituted aggravated felonies because the crimes resulted 



                                          2
in losses of more than $10,000, see 8 U.S.C. § 1101(a)(43)(M)(i), triggered 

mandatory deportation under 8 U.S.C. §§ 1227(a)(2)(A)(iii), 1228.  On appeal, 

Francis claims that the amended judgment of conviction should be vacated 

because the district court failed to inform him of the immigration consequences 

of his plea in violation of Federal Rule of Criminal Procedure 11.   

      But even if this were error we would not reverse.  Contrary to Francis’s 

claim, Rule 11 violations are trial errors reviewed for harmlessness or plain error; 

they are not structural errors triggering automatic reversal.  See United States v. 

Davila, 133 S. Ct. 2139, 2149 (2013); United States v. Vonn, 535 U.S. 55 (2002).   

 Francis cannot show that the error affected a substantial right; Francis 

admittedly learned about the immigration consequences of his plea when he 

personally received a Notice to Appear for removal proceedings from the United 

States Department of Homeland Security, Immigration and Customs 

Enforcement (“ICE”), yet failed to attempt to withdraw his plea during, or prior 

to, his July 6, 2011 sentencing hearing.  “Where a defendant, before sentencing, 

learns of information erroneously omitted in violation of Rule 11 but fails to 

attempt to withdraw his plea based on that violation, there can be no reasonable 

probability that, but for the Rule 11 violation, he would not have entered the 



                                           3
plea, and the plain error standard is not met.”  United States v. Vaval, 404 F.3d 144, 

152 (2d Cir. 2005) (internal quotation marks omitted). 

      We have considered Francis’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4